     Case 2:18-cr-00134 Document 58 Filed 10/02/18 Page 1 of 3 PageID #: 647



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION



United States of America,

                    Plaintiff,

v.
                                                         Criminal Action No.: 2:18-cr-00134
                                                             (Honorable John Copenhaver,
                                                             Senior District Judge)

Allen H. Loughry, II,

                    Defendant.



                                 LIMITED MOTION TO INTERVENE

        The West Virginia Broadcasters Association and its member radio and television stations
(collectively, the “Broadcast Media Intervenors”), move to intervene for the limited purpose of
requesting that the Court make available such audio and video recordings that have properly
been introduced at the trial in this matter and fully published to the jury.

        Pursuant to the First Amendment of the United States Constitution, the common law and
practice in the Southern District of West Virginia, the Broadcast Media Intervenors respectfully
request that all audio or video recordings which are introduced at the trial of this matter and fully
published to the jury be made available at the close of each business day to the electronic
broadcast media.

        The Broadcast Media has standing to assert the public’s, and its own, rights of access to
court records and proceedings. See, e.g., Globe Newspaper Co. v. Superior Court, 457 U.S. 596,
609 n.25 (1982) (“representatives of the press and general public must be given an opportunity to
be heard on the question of their exclusion” from court proceedings) (internal citation omitted).

       Non-parties like the Broadcast Media Intervenors are permitted to intervene in judicial
proceedings “for the limited purpose of seeking access to materials that have been shielded from
public view either by seal or by a protective order.” See Fed. R. Civ. P. 24 (governing
intervention); Mokhiber v. Davis, 537 A.2d 1100, 1104 (D.C. 1988) (“The Filing of a motion to
intervene is simply recognized as an appropriate means of raising assertions of public rights of
access to information regarding matters in litigation.”); L. R. Civ. P. 26.4c (governing sealed
documents).



4820-8707-8518.v1
     Case 2:18-cr-00134 Document 58 Filed 10/02/18 Page 2 of 3 PageID #: 648




        The Broadcast Media Intervenors note that in the prior matter of United States of America
v. Donald L. Blankenship, Criminal Action No.: 5:14-cr-00244, the Honorable Irene Berger
made available to the “news media intervenors” certain audio recordings which were introduced
and fully published to the jury.

        The West Virginia Broadcasters Association and its member radio and television stations
respectfully request that they be allowed to intervene for the limited matter of requesting that
video and audio introduced and fully published to the jury be made available on a same-day
basis. To that end, and if necessary, the West Virginia Broadcasters Association will make
available a pool reporter to collect and disseminate such information on a daily basis.


                                            THE WEST VIRGINIA BROADCASTERS
                                            ASSOCIATION AND ITS MEMBER RADIO
                                            AND TELEVISION STATIONS

                                            By Counsel,

                                            /s/ David Allen Barnette
                                            David Allen Barnette (WVSB 242)
                                            Vivian H. Basdekis (WVSB 10587)
                                            JACKSON KELLY PLLC
                                            P. O. Box 553
                                            Charleston, WV 25322
                                            304-340-1000
                                            dbarnette@jacksonkelly.com
                                            vhbasdekis@jacksonkelly.com




4820-8707-8518.v1
     Case 2:18-cr-00134 Document 58 Filed 10/02/18 Page 3 of 3 PageID #: 649



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION



United States of America,

                    Plaintiff,

v.
                                                           Criminal Action No.: 2:18-cr-00134
                                                               (Honorable John Copenhaver,
                                                               Senior District Judge)

Allen H. Loughry, II,

                    Defendant.



                                 CERTIFICATE OF SERVICE

        I, David Allen Barnette, counsel for The West Virginia Broadcasters Association and its

Member Radio and Television Stations, do hereby certify that on October 2, 2018, the foregoing

Limited Motion to Intervene was filed with the Clerk of Court using the CM/ECF system, which

will provide service to the following counsel of record:

              John A. Carr                       Philip H. Wright
              John A. Carr                       Assistant United States Attorney
              Attorney at Law, PLLC              300 Virginia Street, East
              179 Summers Street                 Room 4000
              Suite 209                          Charleston, WV 25301
              Charleston, WV 25301


                                                     /s/ David Allen Barnette
                                                     David Allen Barnette (WVSB #242)

        .




4820-8707-8518.v1
